TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00530-CV


                              In the Matter of R. F., Appellant


                FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         NO. JV 35920, THE HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant R.F. has filed an unopposed motion to dismiss this appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: January 16, 2019